Citation Nr: 1603308	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to service connection for facial bumps.

3.  Entitlement to service connection for scoliosis.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for right eye disability, to include as secondary to the service-connected traumatic brain injury (TBI).

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected psychiatric disability.  

7.  Entitlement to an initial disability rating in excess of 10 percent for TBI.

8.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches associated with TBI.  

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1999 to December 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and an August 2011 rating decision by the VA RO in Atlanta, Georgia.  Jurisdiction over the Veteran's claims file remains with the Atlanta RO.

The Veteran provided testimony at a July 2015 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for a bilateral knee disability and erectile dysfunction and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 15, 2015, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal regarding entitlement to service connection for flat feet, facial bumps, and scoliosis.

2.  The evidence in favor of a medical nexus between the current right eye disability and active service has attained relative equipoise with the evidence against such a nexus.

3.  Throughout the initial rating period on appeal, the Veteran's TBI has most closely approximated no more than level 1 impairment for any facet of the rating criteria, with evidence of mild loss of memory, attention, concentration, or executive functions and judgment.

4.  Throughout the initial rating period on appeal, the Veteran's migraine headaches manifested frequent, prostrating, and prolonged attacks that were productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for flat feet.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for facial bumps.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for scoliosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for service connection for a right eye disability are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  The criteria for the assignment of an initial disability rating in excess of 10 percent for TBI have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8045 (2015).

6.  The criteria for an initial 50 percent disability rating for migraine headaches have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Flat Feet, Facial Bumps, and Scoliosis Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the July 2015 Board hearing, the Veteran withdrew the appeals as to entitlement to service connection for flat feet, facial bumps, and scoliosis, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals regarding these issues, and they are dismissed.

Service Connection for Loss of Vision in Right Eye

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

The Veteran has blindness in his right eye secondary to glaucoma, which is secondary to essential iris atrophy.  He contends that his right eye disability, manifested by vision loss, either began during active service or is secondary to the TBI he incurred during active service.  

Service treatment records show that in March 2002, the Veteran sought treatment for right eye irritation of two days' duration.  He reported he had crust around the eyelid without drainage.  However, the Veteran left without being seen by a clinician.  

The remainder of his service treatment records is negative for any eye problems, including a February 2003 post-deployment examination and July 2003 Medical Assessment.  

He began treatment for and was diagnosed with glaucoma in the right eye in June 2009, when he began experiencing episodic blindness (and eventual total blindness) in that eye.  

At a June 2009 TBI Clinic visit, it was noted that the Veteran's visual symptoms were most likely related to his glaucoma and/or migraine aura, but further testing by an optometrist or ophthalmologist was indicated. 

At an October 2010 VA TBI examination, the examiner noted that objective evidence of the TBI included a damaged right pupil in the right eye. 

In a December 2010 VA neurological examination report, the VA neurologist notes that the Veteran's TBI caused damage to cranial nerve II (also known as the optic nerve) on the right side, as evidenced by mild paralysis.    

A December 2010 VA treatment note indicates the Veteran has blindness in the right eye due to his TBI.  It is unclear whether this is a recording of the Veteran's own history or the VA clinician's assessment.  

The Veteran was afforded a VA vision examination in February 2011.  The VA examiner noted that the Veteran did not specifically remember injuring or being treated for an eye injury at the time he suffered his TBI during active service.  The VA examiner concluded that the Veteran was blind in the right eye secondary to uncontrolled glaucoma.  Moreover, the examiner stated the Veteran had essential iris atrophy which caused the glaucoma, and that it would be speculation to say that the iris atrophy was secondary to the trauma he had during active service.  

Finally, the Veteran submitted a September 2015 report from a private optometrist who opined that essential iris atrophy was most likely not caused by TBI but corneal scarring was related to trauma or infection of the eye.  Moreover, the optometrist stated that essential iris atrophy does not cause corneal scarring.  No rationale was provided.  

The Board acknowledges that, while the service treatment records document right eye irritation, they are negative for any injury to the right eye.  However, it is not known whether damage to the eye (e.g., damage to cranial nerve II, or other injury) would manifest symptoms immediately or what type of symptoms such an injury would produce.  

Moreover, while there are conflicting medical opinions as to whether the Veteran's TBI caused essential iris atrophy which, in turn, caused glaucoma and subsequent vision loss, the December 2010 VA neurological examiner clearly stated that the TBI caused damage to the right optic nerve.  Moreover, the most negative opinion is the September 2015 opinion of the private optometrist submitted by the Veteran, and it is not supported by any rationale.  Finally, while the February 2011 VA examiner stated that concluding that the iris atrophy was secondary to the TBI would require speculation, he did not offer any alternate theories as to the etiology of the iris atrophy.   

In light of the above, the Board finds that the evidence in favor of a nexus relationship between the right eye disability and active service has reached the point of relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for a right eye disability manifested by vision loss is warranted.

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Higher Initial Disability Rating for TBI

The Veteran was granted service connection for a TBI in the August 2011 rating decision on appeal.  An initial 10 percent disability rating was assigned, effective from August 17, 2010, the date his claim for service connection was received.  The Veteran contends that he is entitled to a higher initial disability rating based on symptoms including balance problems, dizziness, sensitivity to bright light, irritability, headaches, and sleep problems.  

Traumatic brain injuries are evaluated under DC 8045, found under 38 C.F.R. § 4.124.  The current version of DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124, DC 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. 

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains ten important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

First, with respect to physical complaints, the Veteran has been diagnosed with migraine headaches, tinnitus, and visual impairment in the right eye as related to his service-connected TBI.  He has been granted service connection and assigned separate ratings for these impairments under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 38 C.F.R. § 4.87, Diagnostic Code 6260, and 38 C.F.R. § 4.79 (granted herein), respectively.  Therefore, any further discussion of his physical complaints need not be addressed in the context of evaluating whether a higher disability rating for TBI is warranted (entitlement to a higher initial disability rating for migraine headaches is discussed in a separate section below).

With respect to the Veteran's emotional/behavioral dysfunction, the record reflects that he has reported a number of emotional/behavioral symptoms including irritability and anxiety.  He has been diagnosed with PTSD related to his service, and his irritability and anxiety, as well as symptoms including disturbances of mood, sleep impairment, anger, auditory hallucinations, depressed mood, and panic attacks, were considered in rating his PTSD.  Moreover, he has been assigned a separate, 50 percent disability rating for his PTSD under 38 C.F.R. § 4.130.  Therefore, his psychological complaints need not be discussed in the context of contemplating a higher rating for his TBI.

The Board will therefore evaluate symptoms of cognitive impairment and neurological symptoms related to his TBI under the criteria of DC 8045.

Turning to the evidence of record, at a June 2009 TBI Clinic evaluation, the Veteran endorsed symptoms of vertigo, fatigue, dizziness, numbness, tingling (legs, feet, and right small finger), and balance problems.  He denied gait abnormalities or weakness.  He also reported difficulty recalling recent conversations and events and endorsed word finding problems, but he denied getting lost in familiar surroundings or difficulty reading maps or following verbal directions.  On neurological examination, facial, hearing, and other nerves were noted to be normal.  While gait was noted to be slow, there were no balance or coordination problems.  The VA clinician noted that the Veteran was very vague about details, and that his depression and substance abuse were contributing to his problems with concentration and memory.  Moreover, he was very somatic in his focus and answered "yes" to almost every symptom.  The clinician stated that neuropsychological testing would have to wait until he was sober for one month.  

In August 2009, the Veteran was seen by a VA speech pathologist.  It was noted that his verbal output was fully fluent and intelligible.  His auditory comprehension was deemed intact and he was able to follow general conversation with no overt difficulty and did not require repetition of questioning or directions.  He demonstrated turn-taking, topic maintenance, and general conversation skills.  He was fully oriented, and recall of remote information appeared intact for personal information.  He reported severe difficulty with dealing with more than one thing at a time and planning and organizing.  The VA clinician noted that the Veteran was vague in his answers to questions regarding cognitive changes.  He reported subtle changes in cognition since deployment; however, he verbalized satisfaction with current cognitive functioning in his environments (i.e., reliance on family members for reminders) and expressed no verbalized interest in participating in treatment for improved cognition.  The clinician also noted that the Veteran's reported concerns with cognitive functioning were not formally addressed during the evaluation due to active substance abuse.  Given his active substance abuse, lack of motivation for treatment, and ongoing mental health concerns, the clinician concluded that the Veteran would likely not benefit from further cognitive/linguistic evaluation or treatment.  

The Veteran was seen at the VA TBI clinic again in September 2010.  It was noted that he had not been using alcohol or cannabis lately (which was the reason for deferring neuropsychological testing at the last visit).  However, he continued to complaint of ongoing mood and anxiety symptoms with fitful sleep.  After a lengthy discussion, the clinician again deferred neuropsychological testing as the Veteran was still not sleeping and endorsed mood and anxiety symptoms that would likely preclude full effort on testing.  Moreover, his cognitive complaints, which he felt were not his larger issue, were likely to improve with improvement in sleep.  Further, the clinician stated that the cognitive complaints were not well-explained by his history of mild TBI, but that if it was not the case that cognition improved with improvement in sleep, testing would be performed in the future.  

The Veteran was afforded a VA examination in October 2010 addressing the ten facets of cognitive functioning.  The examiner noted that while there were complaints of memory, attention, concentration, or executive functions, they were mild in nature and were without objective evidence on testing.  The Veteran was able to set goals, plan, organize, and prioritize half the time.  He was able to self-monitor, problem solve, make appropriate decisions, be spontaneous, and be flexible in change less than half the time.  He was able to process information at an appropriate rate and content.  There was mildly impaired judgment.  For complex or unfamiliar decisions, he was occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  He expressed difficulty in making decisions regarding finances.  Social interaction was routinely appropriate, and the Veteran was friendly during examination.  He was always oriented to person, time, place, and situation.  His motor activity was normal based on physical exam which showed evident normal motor function and strength.  He had normal visual spatial orientation despite having vision loss in the right eye.  

The October 2010 VA examiner concluded that there were three or more subjective symptoms which mildly interfered with instrumental activities of daily living, family, work, and close relationships.  The Veteran described the symptoms of headaches and tinnitus, which, as noted above, have already been separately rated and evaluated.  Moreover, there were one or more neurobehavioral effects, but they did not interfere with workplace interaction or social interaction.  Neurobehavioral effects included depressed mood and anger outbursts as reported by the Veteran, and, as noted above, are included in the rating for service-connected PTSD.  The Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  His state of consciousness was normal.  He was alert and oriented times three and was able to answer questions directly.  The VA examiner concluded that the Veteran was not capable of managing benefit payments in his own interest. 
  
The Veteran was afforded another VA examination with a different examiner in November 2010 to, again, evaluate the ten facets of cognitive impairment.  The VA examiner noted complaints of memory, attention, concentration, and executive functions, but agreed with the October 2010 VA examiner that they were mild in nature, noting that the Veteran did not exhibit any problems per MMSE.  Further, the Veteran was able to almost always set goals, plan, organize, prioritize, self-monitor, problem solve, make appropriate decisions, be spontaneous, and be flexible with change.  Moreover, the Veteran did not report any problems in his executive functioning, and was able to process information at an appropriate rate and content.  Judgment was normal; the Veteran was able to make decisions and weigh the alternatives.  Social interaction was routinely appropriate.  The Veteran was fully oriented and his motor activity was normal.  His visual spatial orientation was normal, and he was able to read maps and follow directions.  

The November 2010 VA examiner concluded that there were three or more subjective symptoms which mildly interfere with close relationships.  The Veteran described symptoms of headaches, tinnitus, insomnia, and hypersensitivity to light and sound, which interfere with his relationships.  Notably, all of these symptoms are included in the separate ratings for migraine headaches, tinnitus, and PTSD.  The VA examiner further stated that there were one or more neurobehavioral effects, but these did not interfere with workplace interaction or social interaction.  These neurobehavioral effects included irritability, anger, lack of motivation, and moodiness - again, all symptoms included in the separately rated PTSD.  The Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  His state of consciousness was normal.  The VA examiner concluded that, based on the cognitive screening, there was no finding of cognitive impairment due to TBI, and additional testing was not required.   Moreover, unlike the October 2010 VA examiner, the November 2010 VA examiner stated he was capable of managing benefit payments in his own best interest.

The October 2010 VA examiner saw and examined the Veteran again in December 2010 to address his physical, neurological, and psychiatric symptoms.  As noted above, symptoms related to separately service-connected disabilities addressed in this report will not be discussed here.  The Veteran reported no burning sensations, but complained of numbness and tingling in the toes.  He also reported experiencing dizziness two times per day.  He denied vertigo or any seizure disorder.  He reported difficulty in finding the right words to say (expressing himself) and pronouncing words (articulation).  He denied difficulty swallowing.  On physical examination, gait was normal, and there was no difficulty with weight-bearing, balancing, or ambulation.  Muscle examination revealed normal findings with no paralysis, weakness, atrophy, or loss of tone.  Other than the optic nerve, neurological examination was normal and motor function was within normal limits for all extremities.  The VA examiner concluded that the damage to the optic nerve and migraine headaches were related to the TBI.  There were also findings of smell and taste problems, but the examiner stated that a specialist examination was not required.  

Based on the lay and medical evidence of record, the Board finds that the weight of the evidence is against a grant of an initial disability rating in excess of 10 percent for the Veteran's TBI, as none of the facets of cognitive impairment and other residuals of TBI not otherwise classified warrant an evaluation higher than level 1 on the table found under DC 8045.  The Veteran's memory, attention, concentration, and executive functions warrant a level 1 impairment based on his subjective complaints without objective evidence based on testing.  Moreover, judgment was only mildly impaired, warranting the assignment of a level 1 impairment.  Social interaction, orientation, motor activity, and visual spatial orientation were consistently normal, and thus a 0 is assigned for each of these facets.  Both VA examiners found three or more subjective symptoms that mildly interfered with work, but these symptoms were associated with his service-connected headaches, tinnitus, and PTSD, and even if they were not related to an already separately rated condition, only a level 1 impairment is warranted.  Further, while there were one or more neurobehavioral effects, they did not interfere with workplace or social interaction, thus warranting a 0 for that facet.  Finally, communication was normal, warranting a 0 for that facet as well, and the Veteran was conscious.  

Thus, for the reasons discussed above, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," because no facet is classified at an impairment level higher than "1" during any part of the initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Disability Rating for Migraine Headaches

Service connection was granted for migraine headaches related to TBI in the August 2011 rating decision that is the subject of this appeal.  An initial 30 percent disability rating was assigned, effective from August 17, 2010.  

Headaches are evaluated under DC 8100, 38 C.F.R. § 4.124a, which provides for a 10 percent disability rating for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a 50 percent disability rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Having carefully considered all the evidence of record in light of the pertinent law and regulations, and affording the Veteran all reasonable doubt, the Board finds that an initial 50 percent rating is warranted throughout the appeal period.  38 C.F.R. § 4.7.

Notably, there can be no argument that the Veteran has not consistently complained of chronic daily headaches.  For example, in June 2009, he reported daily anxiety, which led to headaches and insomnia.  That same month, at the VA TBI Clinic, he reported headaches at a level of 9 out of 10 in severity that lasted all day until he took medication and occurring 7 out of 7 days per week.  In September 2010, more than one year later, he stated that his daily headaches were unchanged, except that medication no longer helped.  In November 2010, he stated that he had experienced constant headaches for three-and-a-half years due to his stress level and rated the pain at a level of 9 out of 10.  

Moreover, the evidence of record is consistent in demonstrating that the Veteran's headaches are completely prostrating.  For example, at the December 2010 VA TBI examination, he reported that when his headaches occur, he had to stay in bed and was unable to do anything.  He reported that these headaches occurred all the time and lasted for thirty minutes.  At the July 2015 Board hearing, he testified that he continued to experience daily headaches that forced him to lie down and try to sleep to obtain relief, and that they lasted between 20 and 45 minutes.   

Considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, an initial 50 percent rating is warranted throughout the appeal period.  This is the maximum scheduler rating available for headaches.  There are no other analogous criteria that would afford a higher rating.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's TBI and migraine headaches.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his TBI and migraine headaches are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Given the full grant of benefits sought on appeal with regard to the right eye disability claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Next, because the appeal as to the TBI and headache ratings arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for those disabilities, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the July 2015 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2015 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded adequate examinations on the issues of rating his TBI and headaches.  VA provided the Veteran with examinations in October 2010, November 2010, and December 2010.  The Veteran's history was taken, and complete examinations and interviews of the Veteran were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the Veteran has contended that the VA TBI examinations are inadequate on the basis that the October and December 2010 VA examiner specializes in gynecology, that the examiners did not appear to have reviewed any medical records, and that the examinations are too old.  However, the Board finds that the October and December 2010 VA examiner has appropriate credentials (doctor of osteopathic medicine) to conduct an examination.  Moreover, it is the current level of impairment in question in the evaluation of the appropriate rating for a TBI, which does not necessitate review of previous medical records, and there are adequate treatment records associated with the claims file to enable a decision in this case, which also renders the date of the VA examinations nonprejudicial.   

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal regarding entitlement to service connection for flat feet is dismissed.

The appeal regarding entitlement to service connection for facial bumps is dismissed.

The appeal regarding entitlement to service connection for scoliosis is dismissed.

Service connection for a right eye disability is granted.  

Entitlement to an initial disability rating in excess of 10 percent for TBI is denied.  

Entitlement to an initial 50 percent disability rating for migraine headaches is granted throughout the entire rating period on appeal, subject to the controlling regulations governing monetary awards.


REMAND

In the November 2009 rating decision on appeal, the RO denied service connection for a bilateral knee disability.  In February 2010, the Veteran filed a timely notice of disagreement (NOD) with that decision.  However, there has been no statement of the case (SOC) that has addressed the issue of entitlement to service connection for a bilateral knee disability.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Next, the Board finds that a VA opinion is necessary to decide the erectile dysfunction claim.  Namely, the current medical evidence of record suggests that the Veteran's erectile dysfunction may be secondary to his service-connected psychiatric disability.  Specifically, in an August 2009 VA treatment note, the clinician assessed decreased libido, which was the most likely cause of his erectile dysfunction, and could be secondary to either alcohol abuse or depression.  Therefore, a VA opinion is needed as to whether the claimed erectile dysfunction is caused or aggravated by the service-connected psychiatric disability.  

As the Board has granted service connection for a right eye disability and a higher initial disability rating for migraine headaches, the Board finds that the Veteran should be afforded additional development to determine the functional impairment caused by his right eye disability and other service-connected disabilities, including their effect on his ability to obtain and maintain gainful employment.  Moreover, the effectuation of the grants herein may render the issue of entitlement to a TDIU moot if they result in a 100 percent combined schedular rating.  

Accordingly, the issues of entitlement to service connection for a bilateral knee disability and erectile dysfunction and to a TDIU are REMANDED for the following action:

1.  The RO shall consider the issue of entitlement to service connection for a bilateral knee disability.  If the benefit sought on appeal cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  Obtain a VA opinion (and examination, if deemed necessary) addressing the causation or etiology of the Veteran's current erectile dysfunction.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the current erectile dysfunction has been caused or aggravated (permanently worsened in severity) by the Veteran's service-connected psychiatric disability.   

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examining physician opines that the Veteran's erectile dysfunction was aggravated (permanently worsened in severity) by the service-connected psychiatric disability, the examiner should attempt to identify the baseline level of severity of the erectile dysfunction before the onset of aggravation.      

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claims of entitlement to service connection for erectile dysfunction and entitlement to a TDIU on the basis of the additional evidence.  If the benefits sought on appeal cannot be granted, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


